DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment’s and remarks filed 08/25/2021, are acknowledged. 

Response to Arguments 
	Applicant’s remarks with respect to the prior art rejections under 35 U.S.C. 103 in view of Zheng, Madani, Barbagli, Nie, and Liu on p. 7-13 have been fully considered, however, are not persuasive. 
	
	Regarding claim 1, applicant argues on pg. 7-9 that Barbagli, Nie, and Liu fails to disclose the limitation of a machine-learned multi-task generator having been trained adversarialy with first and second discriminators. The examiner of record respectfully disagrees in that Liu discloses multiple tasks performed by CoGANs (Experiments, “We used the MNIST training set to train CoGANs for the following two tasks. Task A is about learning a joint distribution of a digit and its edge image. Task B is about learning a joint distribution of a digit and its negative image.”). Additionally, the structure of a CoGAN or GAN allows for the implementation of multiple tasks as shown in Fig. 1 of Liu, wherein multiple GANs are paired together, to produce multiple outputs. The applicant is also reminded that the rejection is made in view of the combination of references and not each reference separately.  The applicant refers to the specification in the argument, although this clarifies the applicant’s position, applicant is reminded that although the claims are read in light of the specification, the specification is not read into the claims. See MPEP 2111.01 and Altiris Inc. v. Symantec Corp.
 a machine-learned multi-task generator having been trained adversarialy with first and second discriminators and output layers for volume completion and three-dimensional segmentation. 
The examiner of record respectfully disagrees in that Liu discloses multiple tasks performed by CoGANs (Experiments, “We used the MNIST training set to train CoGANs for the following two tasks. Task A is about learning a joint distribution of a digit and its edge image. Task B is about learning a joint distribution of a digit and its negative image.”). Additionally, the structure of a CoGAN or GAN allows for the implementation of multiple tasks as shown in Fig. 1 of Liu, wherein multiple GANs are paired together, to produce multiple outputs. Applicant is also correct that a multitask network although has a meaning, is seen as meaning in the art of being able to have multiple learning tasks which are solved at the same time.  Liu clearly illustrates in their Figure 1 that they are sharing weighting while there are two GANs operating at the same time to accomplish multiple tasks of produce a pair of images. This falls under the definition of multitask learning. Figure 2 illustrates the two separate tasks that are solved simultaneously and therefore seen as multiple tasks solved at the same time.  The applicant refers to the specification in the argument, although this clarifies the applicant’s position, applicant is reminded that although the claims are read in light of the specification, the specification is not read into the claims. See MPEP 2111.01 and Altiris Inc. v. Symantec Corp.  If a particular way of having two GANs cooperate in order to have multiple tasks being solved at the same time in a particular way that makes applicant’s algorithm unique, applicant should claim this in the independent claims.  
Additionally, regarding the limitation of output layers for volume completion and three-dimensional segmentation, Barbagli discloses (Para [0185], "Perform segmentation and reconstruction with ultrasound as described above for left atrium applications"; (Para "[0051], "ultrasound and localization may be utilized to provide an image mapping of a volume"; (Para [0070], "Another method grouping the pixels into voxels (1904) or volumetric pixels (1904) and then filtering the voxels (1904) or volumetric pixels (1904) by performing segmentation methodology or algorithm on the voxels to produce a mesh surface for the three-dimensional map of the organ." Wherein three-dimensional segementation and volume completion are seen to be performed, and wherein it would be obvious to implement a machine-learned algorithm to perform these functions for the purpose of generating three-dimensional volumes for diagnosis).

Applicant’s remarks with respect to various depending claims on p. 9 have been fully considered. However, applicant has not contested the specifics presented with respect to the rational basis for obviousness and instead relies on supposed deficiencies with how the independent claim was addressed. The rejections are maintain on the same grounds previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli (US 20080119727), in
view of Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks"), and further in view of Liu ("Coupled Generative Adversarial Networks").


Forming an ICE volume from ultrasound data for the scan planes from positions (Para [0060 and [0191], " ... the ICE catheter (402) may be rotated ... to produce two-dimensional intracardiac echocardiograms that may be "stitched" and filtered to produce three-dimensional maps of the heart"));
Generating a three-dimensional segmentation from input of an ICE volume (Para [0070], "performing segmentation methodology or algorithm on the voxels to produce a mesh surface for the three-dimensional map of the organ."); and
Displaying an image of the three-dimensional segmentation (Para [0189], "an image of a three dimensional map of the left atrium ... is displayed to the surgeon to assist him or her with accurate and precise navigation ... ").
However, Barbagli does not disclose a machine-learned multi-task generator having been trained adversarialy with first and second discriminators, the first discriminator being for the three dimensional segmentation.
Nie discloses a method comprising a machine-learned multi-task generator having been trained adversarialy, the first discriminator being for a three-dimensional segmentation (the machine-learned multi-task generator of marginal space learning (Introduction, "Our network includes a generator for estimating the CT and a discriminator for distinguishing the real CT from the generated CT. GANs work by training two different networks: a generator network G, and a discriminator network D.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Barbagli with the three-dimensional fully convolutional network as disclosed by Nie to “better model the 3D spatial information” (Methods).  

Liu discloses a machine-learned multi-task generator with first and second discriminators (as shown in Fig. 1; specifically where the models show multiple generators and multiple discriminators in their algorithm) (Discriminative Models, “Let f1 and f2 be the discriminative models of GAN1 and GAN2 given by….. The discriminative models map an input image to a probability score, estimating the likelihood that the input is drawn from a true data distribution. The first layers of the discriminative models extract low-level features, while the last layers extract high-level features.” Wherein the discriminative model comprises multiple discriminators as shown in Fig. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Barbagli with a machine-learned multi task generator with first and second discriminators as disclosed by Liu. 
The motivation being to “distinguish real images from synthesized ones” as disclosed by Liu (Generative Adversarial Networks, Para 1). 

With respect to Claim 2, Barbagli discloses the method set forth above wherein forming the ICE volume comprises mapping the ultrasound data to three dimensions using the positions of the scan planes (Para [0051], "ultrasound and localization may be utilized to provide an image mapping of a volume about which the field of view (435) of the transducer of the imaging assembly (4000) has been rolled, pitched, yawed, inserted, etc."; Para [0053], "Accordingly, transducer (502) may complete three dimensional sweeps of ultrasound transmissions (e.g., lines of transmissions on multiple planes), and the transponder (504) may be in the direct path of transmission (line and plane of transmission) for one of the ultrasound signals as the transducer (502) completes the three-dimensional ultrasound sweeps.")



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli (US 20080119727), 
 Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks"), and Liu ("Coupled Generative Adversarial Networks"), as seen in claim 1 above, further in view of Zheng (US 2008/0101676).

With respect to Claim 4, Barbagli discloses generating volume data less sparse than the ICE volume (Para [0070], "As illustrated in FIG. 19, a surface (1902) of an organ as shown in a typical 
However, Barbagli as modified by Nie and Liu does not disclose wherein generating comprises generating with a machine-learned multi-task generator and having been trained with the second discriminator being for volume data. 
Zheng discloses a machine-learned multi-task generator having been trained with the second discriminator being for volume data (Para [0031], "A classifier can then be trained in a much smaller region 404 of the image space for point distribution p(x, y) thereby eliminating the need search regions 402 and 406. Another classifier is then trained on restricted space region 404 for p(x, y)"; (Para
[0038], "Given a trained classifier, a training volume is scanned and a small number of candidates (e.g.,
100) are preserved such that the solution is among top hypotheses.")
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the method disclosed by Barbagli as modified by Nie and Liu with the use of a machine learned multi-task generator (the machine-learned multi-task generator of marginal space learning) by Zheng  to fill the need for “detecting shapes in high dimensional images that is efficient and less computationally instensive” as disclosed by Zheng (Para [0006]). 

With respect to claim 5, Barbagli discloses wherein displaying comprises displaying the image of the three-dimensional segmentation and the volume data (Para [0060], "volume of space such as the 

With respect to Claim 6, Barbagli discloses generating an ICE volume, however, Barbagli does not disclose wherein the generating comprises generating with the machine-learned multi-task generator having been trained with an adversarial loss with ground truth volumes from a computed tomography or magnetic resonance scan. Nie discloses wherein generating comprises generating with the machine-learned multi-task generator having been trained with adversarial loss with ground truth volumes from a computed tomography or magnetic resonance scan (Introduction, "Specifically, this 3D
FCN is used as the generator in a generative adversarial framework, where an adversarial loss term from a discriminator network is used in addition to the conventional reconstruction error with the objective of producing more realistic CT data"; (Proposed Supervised Generative Adversarial Networks (GAN), "This loss function tries to minimize the difference of the magnitudes of the gradients between the ground-truth CT image and the estimated CT image.")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Barbagli with the use of a machine-learned multi-task generator having been trained with an adversarial loss with ground truth volumes from a computed tomography or magnetic resonance scan to improve object position, orientation, and scale estimation as disclosed by Nie.
The motivation being to “utilize an adversarial strategy to train the FCN, which can thus enforce the generated images to be more realistic.” as disclosed in Nie (Introduction, Para 4). 

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 for being unpatentable over Barbagli (US 2008/0119727), in view of Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial 

With respect to Claim 8, the modified method of Barbagli as modified by Nie and Liu discloses the method for three-dimensional segmentation from two-dimensional intracardiac echocardiography imaging in a medical imaging system. 
However, Barbagli as modified by Nie and Liu not disclose wherein generating comprises generating with the machine-learned multi-task generator including downsampling and upsampling blocks with skip connections.
Agisilaos discloses wherein generating comprises generating with the machine-learned multi-task generator including downsampling and upsampling blocks with skip connections (Segmentation, "Specifically, the network consists of 3 downsample and 3 upsample blocks with skip connections between each block of equal size filters.")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Barbagli as modified by Nie and Liu with the use of a machine learned multi-task generator as disclosed by Agisilaos ("Adversarial Image Synthesis for Unpaired Multi-modal Cardiac Data") consisting of downsampling and upsampling blocks with skip connections. 
The motivation being “to achieve state of the art results in various segmentation tasks, including cardiac, and U-Net is a standard benchmark approach.” as disclosed by Agisilaos (4.1 Segmentation). 

With respect to Claim 11, Barbagli discloses discloses the method for three-dimensional segmentation from two-dimensional intracardiac echocardiography imaging in a medical imaging system 

With respect to Claim 12, Barbagli discloses the method of claim 1 further comprising performing ablation for atrial fibrillation with the image of the three-dimensional segmentation as a guide (Para [0189], "The three-dimensional map would include the instruments that are being used in the organ, e.g., catheters that are being used to perform cardiac ablation in left atrium of a beating heart. The surgeon who is performing the minimally invasive procedures could use the three-dimensional map to determine the relative positions of the catheters in relation to the left atrium that is being operated upon.")

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ("Coupled Generative Adversarial Networks"), in view of Zheng (US 2008/0101676), Barbagli (US 2008/0119727), and Madani (US 20190198156).

With respect to Claim 13, Liu discloses in at least Figs. 1 and 2, defining a multi-task generative adversarial network with output layers (Introduction, "we propose the coupled generative adversarial networks (CoGAN) framework. It can learn a joint distribution of multi-domain images without existence of corresponding images in different domains in the training set"). 
Liu does not disclose: Assigning computed tomography or magnetic resonance volumes from a first group of patients as ground truth volumes for ultrasound imaging of a second group of patients;

Storing a generator of the machine-trained multi-task generative adversarial network.
Zheng discloses a assigning computed tomography or magnetic resonance volumes from a first group of patients as ground truth volumes and machine training, using the assigned ground truth volumes (Para [0023], "Learned discriminative object models are used to exploit a large database of annotated 3D medical images"; (Para [0038], "Given a trained classifier, a training volume is scanned and a small number of candidates (e.g., 100) are preserved such that the solution is among top hypotheses"; (Para [0037], "Given a set of candidates, they are split into two groups, positive and negative, based on their distance to the ground truth (step 804).")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Liu for a multi-task generative adversarial network with the input of computed tomography or magnetic resonance volumes from a first group of patients as ground truth volumes and training the network with those ground truths as disclosed by Zheng for accurate object position and scaling estimation. Due to the nature of a generative adversarial network any input will be accepted and the generative adversarial network will perform the assigned tasks.
Barbagli discloses ultrasound imaging of a second group of patients and three-dimensional segments from input ultrasound volumes assembled from planar images (Para [0112], "One significant advantage of the ultrasound system and techniques described herein is that one can acquire real-time and not be tied to a specific window of gating"; (Para [0185], "Perform segmentation and reconstruction with ultrasound as described above for left atrium applications"; (Para "[0051], "ultrasound and localization may be utilized to provide an image mapping of a volume"; (Para [0070], "Another method 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Liu for a multi-task generative network with ultrasound imaging of a second group of patients and three-dimensional segments from input ultrasound volumes assembled from planar images as disclosed by Barbagli for navigation of critical stuctures as well as to produce an accurate three-dimensional segmentation of an organ of interest.
Madani discloses storing a generator of the machine-trained multi-task generative adversarial network (Para [0040], "Thus, the mechanisms described herein may be implemented as specialized hardware, software executing on general purpose hardware, software instructions stored on a medium such that the instructions are readily executable by specialized or general purpose hardware, a procedure or method for executing the functions, or a combination of any of the above.")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Liu for a multi-task generative network with storing a generator of the machine-trained multi-task generative adversarial network as disclosed by Madani for the machine-learned multi-task generative adversarial network to be readily executable.



With respect to Claim 14, the modified system of Liu, in view of Zheng, and further in view of Barbagli discloses the method of Claim 13 wherein assigning comprises pairing one of the computed 
Zheng discloses (Para [0023], "Learned discriminative object models are used to exploit a large database of annotated 3D medical images"; (Para [0038], "Given a trained classifier, a training volume is scanned and a small number of candidates (e.g., 100) are preserved such that the solution is among top hypotheses"; (Para [0037], "Given a set of candidates, they are split into two groups, positive and negative, based on their distance to the ground truth (step 804)."). 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Liu, in view of Barbagli with a learned discriminative object model and a trained classifier to split candidates into groups based on their distance to the ground truth. 
	The motivation being to “capture the orientation and scale of the object and at the same time is very efficient.” as disclosed by Zheng (Para [0032]). 
Barbagli discloses (Para [0060], "In addition, as will be discussed in more detail, the ICE catheter (402) may be rotated (e.g., about 120 degrees or more) to produce two-dimensional intracardiac
echocardiograms that may be "stitched" and filtered to produce three-dimensional maps of the heart").
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Liu, in view of Zheng with intracardiac echocardiography volumes as disclosed by Barbagli. 
	The motivation being that “The information on the ICE catheter (402) and robotic catheter (404) may be combined with the three-dimensional map of the heart such that the spatial relationship of the ICE catheter and robotic catheter in a particular volume of space such as the left atrium of the heart may be determined and displayed.” as disclosed by Barbagli (Para [0060]). 

s  16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu ("Coupled Generative Adversarial Networks"), in view of Zheng (US 2008/0101676), in view of Barbagli (US 2008/0119727), in view of Nie ("Medical Image Synthesis with Context-Aware Generative Adversarial Networks"), and in view of Madani (US 20190198156).

With respect to Claim 16, the modified system of Liu, in view of Zheng, in view of Barbagli, and further in view of Madani discloses the method of Claim 13, however, it does not disclose wherein machine training comprising machine training with a combination of adversarial and reconstruction loss.
 	Nie discloses wherein machine training comprising machine training with a combination of adversarial and reconstruction loss (Introduction, “this 3D FCN is used as the generator in a
generative adversarial framework, where an adversarial loss term from a discriminator
network is used in addition to the conventional reconstruction error with the objective of
producing more realistic CT data”; (Proposed Supervised Generative Adversarial Networks (GAN), "we use a loss function that includes an adversarial term and a reconstruction error with L2 distance.")
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Liu, in view of Zheng, in view of Barbagli, and further in view of Madani with a combination of adversarial and reconstruction loss as disclosed by Nie. 
	The motivation being to produce more realistic image data as disclosed by Nie (introduction, para 4). 


Allowable Subject Matter

The following is an examiner's statement of the indication of allowable subject matter: 

s 7, 9, 15, and 17 are seen as allowable, but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20 are seen as allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793         

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793